Citation Nr: 0200320	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for callous of the 
right little toe, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for callous of the 
left little toe, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from August 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Based on the veteran's request, a personal hearing was 
scheduled for the veteran with a member of the Board at the 
Chicago RO on December 4, 2001.  The veteran failed to appear 
for his hearing.   To the Board's knowledge, the veteran has 
offered no explanation as to why he was unable to appear and 
he has since made no request for another hearing. 
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn. See 38 
C.F.R. § 20.704(d) (2001).   


FINDINGS OF FACT

1.  The medical and other evidence of records demonstrates 
that the veteran's service-connected callous of the right 
little toe is no more than mild.

2.  The medical and other evidence of records demonstrates 
that the veteran's service-connected callous of the left 
little toe is no more than mild.

3.  The medical and other evidence of record demonstrates 
that the veteran's tinea pedis involves no more than slight 
exfoliation, exudation, or itching on a nonexposed surface.


4. The evidence in this case does not show an exceptional or 
unusual disability picture with respect to any of the three 
service-connected disabilities under consideration, so as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for callous of the right little toe have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5282 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for callous of the left little toe have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5282 (2001).

3.  The criteria for a compensable evaluation for tinea pedis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2001).

4.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. 
§ 3.321(b)(1) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
service-connected calluses of each little toe and for tinea 
pedis.

In the interest of clarity, the Board will describe a common 
factual background.  The Board will then discuss the issues 
involving calluses of the little toes together and will then 
discuss the issue involving tinea pedis.  

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 
4.2 (2000).

Service medical records reveal that in February 1976 the 
veteran underwent surgery  
on both little toes to correct a bilateral hammertoe 
deformity.  The veteran was diagnosed with tinea pedis in May 
1976.   

During a VA examination in August 1995, the veteran indicated 
that he had had foot surgery in service that had caused 
recurring problems with calluses and limping. It was noted 
that the veteran had a one inch scar laterally involving the 
fifth toe bilaterally where a callous was removed.  There was 
no evidence of significant callous formation.  There was mild 
pes planus, minimal bulging on the inner aspect of the soles 
on standing, and no inversion or eversion of the ankles.  X-
rays of the feet were normal.  The diagnoses were 
postoperative excision of callous, fifth toe, bilaterally; 
residuals of stress fracture of the right calcaneus; and 
minimal pes planus deformity bilaterally.

A January 1996 VA rating decision granted service connection 
for excision calluses of the little toes of both feet, which 
were assigned 10 percent evaluations.  Service connection for 
tinea pedis was also granted, and a noncompensable evaluation 
was assigned.

In December 1998, the veteran filed a claim for increased 
disability ratings.

According to another June 1999 VA outpatient record, the 
veteran complained of a 5-6 year history of bilateral foot 
pain, described as pins and needles, for which he was 
receiving steroid injections.  The assessment was complaints 
of bilateral foot pain not associated with vascular 
pathology.

VA podiatry assessment notes dated in June and July 1999 
indicate that the veteran had mild hyperkeratotic buildup 
under the 1st and 5th metatarsal heads bilaterally, which were 
noted to be symptomatic; the assessment was of neuroma of the 
2nd interspace on the right and the 3rd interspace on the 
left.  

On VA general medical examination in June 1999, it was noted 
that the veteran had calluses under both feet.  He had flat 
feet with full range of motion.  The diagnoses included foot 
pain secondary to perineural fibrosis/neuroma of the 2nd 
interspace of the right foot and the 3rd interspace of the 
left foot, and pes planus.  

On VA special foot examination in June 1999, the veteran 
complained of bilateral foot pain with numbness and tingling.  
Examination revealed normal left foot musculoskeletal anatomy 
of all toes.  It was noted that the veteran had a normal 
gait.  There was foot pain with weight bearing bilaterally.  
It was noted that there were no significant skin or vascular 
changes.  There was a callous on the plantar surface of the 
5th metatarsal head on the left.  The diagnoses were 
bilateral neuromas of the 2nd and 3rd metatarsal heads with 
multiple calluses on the plantar surface of both feet and 
mild correctable hammer toe deformity contracture of the 2nd 
through 4th interphalangeal joint of the right foot.  X-rays 
of the feet in June 1999 were essentially normal.

The veteran complained on VA special skin examination in June 
1999 of lesions on his chest and back.  The pertinent 
diagnosis was folliculitis.  

In a July 1999 rating decision, the RO denied the veteran's 
claim of entitlement to increased disability ratings.  This 
appeal followed. 

In February 2000, the veteran complained of bilateral foot 
pain, which he described as being of a tingling, shooting 
nature.  Examination revealed neuromas at the 2nd interspace 
of the right foot and the 3rd interspace of the left foot.  
Surgical removal of the neuromas was discussed with the 
veteran.

The veteran noted in his February 2000 notice of disagreement 
that he was to have surgery on March 6, 2000 for removal of 
inflamed painful nerves in both feet.  However, the evidence 
on file indicates that the veteran did not undergo any 
podiatry treatment in March 2000; he canceled an appointment 
on March 10 and was a no-show on March 24.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Specific diagnostic codes

The veteran's service connected callous of both little toes 
is evaluated by analogy to hammer toe under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 (2001).  See 38 C.F.R. § 4.20 
(2001) [when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].   

Under Diagnostic Code 5282, a noncompensable evaluation is 
assigned for hammer toe involving single toes.  A 10 percent 
evaluation is warranted for hammer toe involving all toes, 
unilateral without claw foot.

The veteran's service-connected tinea pedis is evaluated as 
analogous to eczema under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).  

Under 38 C.F.R. 4.118, Diagnostic Code 7806, the following 
schedular criteria apply. With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
disability rating is assigned. With exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent disability rating is assigned. With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent disability rating is assigned. 
With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
disability rating is assigned.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2000).

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  

Ordinarily, the VA Schedule for rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2001).

In a June 2000 Statement of the Case (SOC), the RO concluded 
that referral for an extraschedular evaluation was not 
warranted as to the veteran's service-connected little toe 
calluses.  In an August 2002 SOC, the RO similarly concluded 
that referral for an extraschedular evaluation was not 
warranted with respect to the veteran's service-connected 
tinea pedis.  Since the matter of extraschedular evaluations 
has been adjudicated by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2001) in 
connection with each issue on appeal.  See also VAOPGCPREC 6- 
96.

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") stated that "a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues on appeal has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements with respect to all issues currently on appeal 
in the June 2000 and August 2000 Statements of the Case.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

The evidence on file includes VA examinations and outpatient 
records involving the veteran's feet.  The reports on file 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted physical 
examinations, and rendered appropriate diagnoses.  The 
veteran underwent a VA special foot examination in June 1999, 
including X-rays of both feet.  There is no indication that 
any existing pertinent medical evidence has not been 
associated with the veteran's VA claims folder, and the 
veteran and his representative have pointed to none.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  As noted in the Introduction, the veteran failed 
to report for a travel Board hearing in December 2001.  His 
representative has submitted a brief on his behalf.

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulations.

1.  Entitlement to an increased disability rating for callous 
of the right little toe, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for callous 
of the left little toe, currently rated as 10 percent 
disabling.

As noted above, the veteran is currently assigned 10 percent 
disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5282 [hammer toe].  This is the maximum rating assignable 
under that diagnostic code.

The Board has considered whether the veteran's service-
connected bilateral little toe disabilities may be more 
appropriately rated under a different diagnostic code, which 
would afford him the possibility of an increased rating.  
Under the VA Schedule for Rating Disabilities, a rating in 
excess of 10 percent may be assigned for several foot 
disabilities.  These are pes planus (Diagnostic Code 5276), 
weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 
5278), malunion or nonunion of the tarsal or metatarsal bones 
(Diagnostic Code 5283), and other foot injuries (Diagnostic 
Code 5284).  

The Board's task is complicated somewhat by the fact that the 
veteran has been diagnosed with a variety of other foot 
disorders, to include bilateral pes planus; stress fracture 
residuals; multiple hammer toes of the right foot; and most 
recently neuromas of both feet, for which surgery has been 
suggested.  The evidence does not show that any of these 
conditions has been established as service connected.  

The Board is of course aware that it is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and that attributed to a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996). In this case, however, there is medical evidence 
of record which clearly delineates the veteran's service-
connected bilateral foot disabilities.  Those disabilities 
encompass exclusively the surgical scars on each little toe, 
which are residuals of surgery performed to correct hammer 
toes during service, along with associated callous formation.  
The veteran's other foot disabilities, to include flat feet 
and the bilateral neuromas of other toes, have not been 
service connected.  More pertinent to the Board's current 
inquiry, there is no medical or other evidence in the file 
which associates those other foot disabilities with the 
veteran's service-connected hammer toes of both little toes.  

The Board further observes that the veteran's recent foot 
complaints, principally involving pain, have been attributed 
by examining and treating medical professionals to the 
bilateral neuromas.  See the report of the June 1999 VA 
special foot examination and the more recent treatment 
records, in particular the February 2000 outpatient treatment 
report, which includes a description of examination of the 
veteran's feet.  The veteran's service-connected bilateral 
disabilities are not mentioned as a causative factor with 
respect to the veteran's reported pain.  As noted above, the 
veteran was to have had surgery for the neuromas, but he 
failed to report.  

Specifically regarding the veteran's service-connected 
bilateral calluses of the little toes, the record reflects 
that was a callous under the 5th metatarsal head on the left 
on VA foot examination in June 1999.  Diagnoses included mild 
correctable hammer toe. 

After having reviewed the evidence, the Board has come to the 
conclusion that the veteran is most appropriately rated under 
Diagnostic Code 5282.  His service-connected foot 
disabilities are, in essence, residuals of hammer toes of the 
little toes, which were the subject of corrective surgery 
during service and which have been described during the 1999 
VA foot examination as mild.  As discussed by the Board 
above, the veteran's other foot disabilities, including the 
bilateral neuromas which health care providers have indicated 
is his principal foot problem, have not been attributed to 
his service-connected disabilities and are distinguishable 
therefrom.  

The only currently identified symptom attributable to the 
service-connected foot disabilities appears to be a callous 
on the left little toe, which was identified during the June 
1999 VA special foot examination.  The veteran is currently 
assigned the maximum 10 percent schedular evaluation provided 
for hammer toe under Diagnostic Code 5282.    

DeLuca considerations

It was contended on behalf of the veteran in December 2001 
that DeLuca v. Brown, 8 Vet. App. 202 (1995) is applicable to 
these issues.  The Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
appellant's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, however, the veteran is receiving the 
maximum schedular evaluation for hammer toe of each little 
toe.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  

Moreover, there is no indication that there exists any 
limitation of motion of the little  toe (to the extent that 
such can indeed even be measured), and the veteran's 
disability is not based on any such limitation of motion.  
The Court has also held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Accordingly, the Board believes that DeLuca considerations 
are not applicable with respect to these two issues. 

Extraschedular consideration

The Board has also considered whether either or both of the 
little toe disabilities at issue should be referred to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2001).  
As described by the Board in greater detail in the law and 
regulations section above, an extraschedular rating may be 
considered when there exists an exceptional or unusual 
disability picture, involving such factors as marked 
interference with employment or frequent periods of 
hospitalization. 

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
his representative.  Indeed, it does not appear that the 
veteran is contending that his little toe disabilities create 
an exceptional or unusual disability picture.

As noted above, the veteran's bilateral toe disability was 
considered no more than mild by the June 1999 VA examiner.  
The record does not show that the veteran has required 
frequent hospitalizations for either of the disabilities at 
issue.  Additionally, there is not shown to be evidence of 
marked interference with employment due to either disability.  
In essence, there is no indication in the record that the 
average industrial impairment resulting from either little 
toe disability would be in excess of that contemplated by the 
assigned ratings of 10 percent.  
See 38 C.F.R. §§ 3.321(a), 4.1 (2001); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

In essence, the Board finds that the evidence does not show 
that the veteran's service-connected little disabilities 
cause marked interference with employment or result in 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards. There is no other evidence, clinically or 
otherwise, which demonstrates or even suggests anything 
exceptional or unusual about either of the veteran's service-
connected disabilities which is not contemplated in the 
criteria in the VA Schedule for Rating Disabilities. 

Therefore, the Board has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

3.  Entitlement to an increased (compensable) disability 
rating for tinea pedis.

Service connection for tinea pedis was granted by rating 
decision dated in January 1996, and a noncompensable 
evaluation was assigned from January 30, 1995.  The Board 
denied a compensable evaluation in October 1998.  

The veteran was examined in June 1999 and that there are VA 
outpatient records dated in 1999 and 2000.  The VA 
examination report in June 1999 and VA treatment records in 
1999 and 2000 do not contain any complaints or findings of 
tinea pedis, notwithstanding that the examiners attention was 
directed to the veteran's feet.  The veteran's skin was noted 
to be unremarkable in February 2000.

The medical record therefore does not show the evidence of 
any current symptomatology attributable to tines pedis, to 
include exfoliation, exudation, or itching involving an 
exposed surface or extensive area, which would be required 
for a compensable evaluation under Diagnostic Code 7806.  The 
veteran himself has not presented any recent evidence or 
argument pertaining to the service-connected tinea pedis.  

Accordingly, the Board finds that the veteran is not entitled 
to a compensable evaluation for tinea pedis.  

Extraschedular consideration

Since the RO considered the matter, the Board must also 
determine whether the issue of entitlement to a compensable 
evaluation for tinea pedis should be referred to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  

There is no evidence that the veteran has ever been 
hospitalized for tinea pedis.  Indeed, there is no recent 
evidence that the veteran has tinea pedis.  There is no 
evidence that tinea pedis interferes with the veteran's 
employment.  Therefore, the Board has determined that 
referral of this issue for extra-schedular consideration is 
not in order at this time.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim as to all three issues presented 
in this appeal.  All benefits sought on appeal are 
accordingly denied.


ORDER

A disability evaluation in excess of 10 percent for callous 
of the right little toe is denied.  

A disability evaluation in excess of 10 percent for callous 
of the left little toe is denied.  

A compensable disability evaluation for tinea pedis is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

